Citation Nr: 9928234	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  96-36 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
rectal polyp disorder.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from October 1952 
to August 1954.  

Service connection was denied for a rectal polyp disorder in 
an appellate decision rendered by the Board of Veterans' 
Appeals (Board) in April 1993.  This appeal came before the 
Board from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO), and 
it was remanded in January 1998 for additional development.  


FINDINGS OF FACT

1.  Service connection was denied for a rectal polyp disorder 
by an April 1993 Board decision.  

2.  The appellant has submitted significant evidence that 
must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for a rectal 
polyp disorder.  

3.  There is no competent evidence of a nexus between the 
small adenomatous polyp found in the hepatic flexure of the 
colon in October 1998 and the rectal polyp found at 5 cm. in 
service, which was excised.  


CONCLUSIONS OF LAW

1.  The evidence received by VA since the April 1993 Board 
decision is new and material, and the claim for service 
connection for a rectal polyp disorder is reopened.  38 
U.S.C.A. §§ 1110, 5107, 5108, 7104(b) (West 1991); 38 C.F.R. 
§§ 3.156(a), 20.1105 (1998).  

2. The appellant has not submitted a well-grounded claim for 
service connection for a rectal polyp disorder.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303(d) (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that he has experienced problems with 
rectal polyps since military service, and that he has 
submitted new and material evidence with regard to his claim 
for service connection for a rectal polyp disorder.  Service 
connection was denied for a rectal polyp disorder by an April 
1993 Board decision.  In Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), the United States Court of Appeals for the 
Federal Circuit held that 38 U.S.C.A. § 7104 means that the 
Board does not have jurisdiction to consider a claim which it 
previously adjudicated unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find.  What the RO may have determined in this regard 
is irrelevant.  Should new and material evidence be presented 
or secured with respect to a claim that has been previously 
disallowed by the Board, the claim shall be reopened and 
reviewed as to all of the evidence of record.  38 U.S.C.A. 
§§ 5108, 7104(b); 38 C.F.R. § 20.1105.  

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
two-step process set out in Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991), for reopening claims became a three-step 
process under the holding by United States Court of Appeals 
for the Federal Circuit (Federal Circuit) in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998):  the Secretary must first 
determine whether new and material evidence has been 
presented, which under 38 C.F.R. § 3.156(a) means evidence 
not previously submitted to agency decision makers which 
satisfies the following requirements: it bears directly and 
substantially upon the specific matter under consideration; 
it is neither cumulative nor redundant; and, by itself or in 
connection with evidence previously assembled, it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim; second, if new and material 
evidence has been presented, immediately upon reopening the 
Secretary must determine whether, based upon all the evidence 
and presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, the Secretary must reopen the claim 
and "evaluate the merits of the veteran's claim in light of 
all the evidence, both old and new" after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999).  For the limited 
purpose of determining whether to reopen a claim, the Board 
must accept the new evidence as credible and entitled to full 
weight.  Justus v. Principi, 3 Vet. App. 510 (1992).  

In determining whether new and material evidence has been 
submitted, the Board must review all of the evidence 
submitted since the last final denial of a claim.  Evans v. 
Brown, 9 Vet. App 273 (1996).  In this case, the appellant's 
claim for service connection for a rectal polyp disorder was 
last finally denied by the April 1993 Board decision.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
military service.  38 U.S.C.A. § 1110.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

The evidence of record at the time of the April 1993 Board 
decision included the appellant's service medical records, 
which showed that he was seen in June 1954 for evaluation of 
recurrent prolapse of tissue from the anus over a several 
months period.  An adenomatous polyp of the rectum was 
diagnosed at 5 cm. and was excised on July 6, 1954.  His 
August 1954 separation examination revealed normal findings 
for the anus and rectum.  Postservice evidence consisted of a 
report of VA hospitalization from November 5 to November 26, 
1954, for treatment of an adenomatous polyp of the rectum a 
approximately 5 cm., which was excised, and VA outpatient 
records, dated from December 1989 to October 1991, which did 
not indicate any treatment for rectal polyps.  

Service connection was denied for a rectal polyp disorder by 
the April 1993 Board decision on the basis that there had 
been no new and material evidence submitted, demonstrating 
that the appellant had a rectal polyp disorder, since an 
unappealed and therefore final January 1955 rating decision 
that had denied a similar claim.  

The evidence submitted since the April 1993 Board decision 
includes the following: a report of VA hospitalization in 
November 1986, which listed a diagnosis of colon polyps, 
based on a colonoscopy and biopsy of a mass at 40 cm., which 
was benign in appearance; a report of VA hospitalization in 
April 1992, which noted a history of colon polyps, with none 
found on colonoscopy; a May 1995 medical statement from R. L. 
Bell, M.D., which indicated that a colonoscopy in May 1995 
had not revealed any polyps; a January 1996 medical statement 
from B. A. Warner, M.D., which included a diagnosis of status 
post colonic polyp removal 25 years before; a December 1996 
VA examination report that noted an asymptomatic rectum and 
anus with no active disease; VA outpatient records, dated 
from 1989 to 1997, which did not show treatment for rectal 
polyps; and a transcript of the appellant's February 1997 
regional office hearing, at which he indicated that he had 
experienced rectal polyps since service, and that he was 
using suppositories to treat them.  

A January 1999 VA medical examination report noted that a 
colonoscopy performed in October 1998 at the Biloxi VA 
medical institution, had revealed a very small polyp in the 
hepatic flexure in the colon, which biopsy showed to be 
adenomatous, and no rectal polyps.  The appellant declined to 
undergo a physical examination in January 1999, and the VA 
physician opined that the hepatic flexure, adenomatous polyp 
removed in October 1998 was unrelated to the rectal polyp in 
service because adenomatous changes can occur in virtually 
anybody and are not known to be related to an isolated polyp 
occurring in the rectum or anus.  

The Board finds that the evidence submitted since April 1993 
is significant and must be considered in order to fairly 
decide the merits of the appellant's current claim for 
service connection for a rectal polyp disorder.  The evidence 
is new because it reveals that a small polyp was found in the 
colon in October 1998, and it is material because it raises 
the question of whether such polyp demonstrates the 
manifestation of a rectal polyp disorder that had its origin 
in service.  Accordingly, the Board reopens the claim for 
service connection for a rectal polyp disorder on the basis 
that the appellant has submitted new and material evidence.  
38 U.S.C.A. §§ 5107, 5108, 7104(b); 38 C.F.R. § 3.156.  

Because the Board has determined that the appellant's claim 
for service connection for a polyp disorder is reopened, it 
must be reviewed under the second element of Winters, which 
is whether the claim is well grounded.  Reviewing the claims 
file, the Board finds that because the appellant's 
contentions and evidence submissions have been focused on the 
merits of his claim for service connection for a rectal polyp 
disorder he will be prejudiced by our deciding the claim on 
the merits at this time.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

The Board has carefully reviewed the evidence of record to 
determine if there is a well-grounded claim for service 
connection for a rectal polyp disorder.  While there is 
evidence of a rectal polyp in service, the evidence fails to 
demonstrate that the appellant currently has a rectal polyp 
disorder.  Furthermore, the third element for a well-grounded 
claim under Caluza is not met because the appellant fails to 
show the required nexus between the small polyp found in the 
hepatic flexure in the colon in October 1998 and the rectal 
polyp treated in service.  There is no medical evidence 
establishing a link of the polyp found in October 1998 to the 
appellant's active military service.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Franko v. Brown, 4 
Vet. App. 502, 505 (1993).  Rather, the VA physician at the 
January 1999 examination expressly discounted any etiological 
relationship between the rectal polyp treated in service and 
the hepatic flexure adenomatous polyp removed from the colon 
in October 1998.  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements regarding his claimed rectal polyp disorder, the 
record does not show that he is a medical professional, with 
the training and expertise to provide clinical findings 
regarding either a diagnosis of a rectal polyp disorder or 
evidence of an etiological relationship between the colon 
polyp found in October 1998 and the rectal polyp found in 
service.  Consequently, his lay statements, while credible 
with regard to his subjective complaints and history, are not 
competent evidence for the purpose of showing a nexus between 
current complaints and service.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claim of entitlement to service connection 
for a rectal polyp disorder is plausible or otherwise well 
grounded.  Therefore, it must be denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992).  However, in the limited 
circumstances where a claim for benefits is incomplete, and 
references other known and existing evidence, VA is obliged 
under 38 U.S.C.A. § 5103(a) to advise the claimant of the 
evidence needed to complete his application, and this duty 
must be based on the facts of each case.  See Robinette v. 
Brown, 8 Vet. App. 69, 80 (1995).  In this case, the RO 
substantially complied with this obligation in a July 1998 
statement of the case.  Unlike the situation in Robinette, 
the appellant has not put VA on notice of the existence of 
any specific evidence that, if submitted, could make this 
claim well grounded.  

Although the RO did not specifically state that it denied the 
appellant's claim for service connection for a rectal polyp 
disorder on the basis that it was not well grounded, the 
Board concludes that this error was not prejudicial to him.  
See Edenfield v. Brown, 8 Vet. App. 384 (1995).  


ORDER

The claim for service connection for a rectal polyp disorder 
is denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

